Citation Nr: 1827522	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for right second toe hammertoe.


REPRESENTATION

Appellant represented by:	Michigan Veterans Affairs Agency


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to August 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disability and a sleep disorder (denied as narcolepsy), and a September 2016 rating decision, which denied service connection for right second toe hammertoe.  In January 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In May 2017, the case was remanded for additional development.   

As noted in the Board's May 2017 remand, the claim for a sleep disorder was developed and adjudicated (denied on the basis that a diagnosis was not shown) as one of service connection for narcolepsy (claimed as residuals of a head injury).  Based on the Veteran's submission of evidence that he has a diagnosis of another (distinct) sleep disorder (sleep apnea), and in light of the U.S. Court of Appeals for Veterans Claims holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claim was recharacterized as stated on the preceding page, to encompass any sleep disorder, however diagnosed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a sleep disorder and a back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

The Veteran's right second toe hammertoe was not manifested in service or for many years thereafter, and is not shown to be etiologically related to his service.


CONCLUSION OF LAW

Service connection for right second toe hammertoe is not warranted.  38 U.S.C.    § 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has been advised of VA's duties to notify and assist in the development of his claim. Although such notice was not provided prior to the initial adjudication in this matter, the claim was readjudicated after all essential notice was provided, including by a December 2016 Statement of the Case (SOC) and a February 2018 Supplemental SOC (SSOC).  He has had ample opportunity to respond and supplement the record, and is not prejudiced by any technical notice defect that may have occurred earlier, and has not alleged otherwise.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The AOJ did not arrange for a VA examination in this matter.  Such examination is not needed because there is no evidence of a related disease or injury in service, and no evidence suggesting there may be a link between the Veteran's diagnosed right second toe hammertoe and his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran and his representative have not raised any other issues with VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed, Cir. 2009).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are silent for complaints or findings related to right second toe hammertoe.  On August 1978 service separation examination, his feet were normal on clinical evaluation; he denied foot trouble, arthritis, and bone, joint, or other deformity.  

Postservice records (when a hammertoe deformity might have been noted) prior to July 2016 do not show complaints or findings of right second toe hammertoe.  For example, a February 1995 State of Michigan Disability Determination examination report notes that the Veteran's gait was normal, his musculoskeletal system was normal, and his extremities were normal.  Similarly, another such report dated in January 1998 is silent regarding a right toe disability (though other complaints, such as back pain following a postservice motor vehicle accident, were noted).  

The earliest postservice notation of right second toe hammertoe complaints ion the record is in a July 2016 VA social work record (and notes the Veteran's complaint of a limp caused by one of his toes).  

An August 2016 VA urgent care record notes complaints of right second toe pain.  The Veteran denied any recent trauma or injury; he reported that he has had the deformity since military service.  Right foot x-rays showed "contracture of the second PIP joint."  The diagnosis was right second toe hammertoe.  The Veteran was advised to follow up with podiatry if pain persisted.


Analysis

The Veteran contends that his right second toe hammertoe resulted from a "boot mess up" in service.  It is not in dispute that he now has right second toe hammertoe.  What remains to be determined is whether such disorder is etiologically related to his service.  As his STRs are silent for complaints or findings related to right second toe hammertoe, and feet were found to be normal on service separation examination, service connection for right second toe hammertoe on the basis that it became manifest in service and persisted is not warranted.

What remains for consideration is whether the Veteran's right second toe hammertoe may otherwise be etiologically related to his service.  The preponderance of the evidence is against a finding of a nexus between the Veteran's right second toe hammertoe and his service.  As was noted above, his STRs are silent for complaints or findings related to right second toe hammertoe, and the earliest postservice clinical notation of right second toe hammertoe problems is in July 2016 (more than three decades after his separation from service).  

The only evidence that relates the Veteran's current right second toe hammertoe etiologically to his service is in his own lay statements asserted such as nexus.  While he reports continuity of hammertoe compliants since onset in service, such reports are inconsistent with contemporaneous medical data (such as his separation examination report and the 1995 and 1998 State of Michigan evaluation reports) and self-serving, and are deemed not credible.  Whether a currently diagnosed right second toe hammertoe may be related to remote service in the absence of onset in service and continuity thereafter is a medical question beyond the scope of lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, lacks medical expertise, and has not submitted a medical opinion or cited to medical literature in support of his claim.  His own opinion unsupported opinion in the matter has no probative value.  As was noted above, the Board has found that an examination to secure a medical opinion in this matter is not necessary because without evidence of a related disease or injury in service, an examiner would have no basis for relating a current hammertoe disability to service.   
In summary, the Veteran's right second toe hammertoe was not manifested in, and is not shown to be related to, his service.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.


ORDER

Service connection for right second toe hammertoe is denied. 


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

Service Connection for a Sleep Disorder

The Board's May 2017 remand instructed the AOJ to arrange for an examination to ascertain the nature and etiology of any sleep disorder found.  On December 2017 VA (fee basis) sleep disorder examination, the diagnosis was obstructive sleep apnea (OSA); narcolepsy (for which service connection was originally sought ) was not diagnosed.  The examiner stated, "Claimant has a diagnosis of obstructive sleep apnea, but he does not have narcolepsy.  His sleep apnea is not service related."  The opinion was not accompanied by rationale (as was requested) and is inadequate for rating purposes.  

Further, the evidence received since the Board's May 2017 remand shows a diagnosis of chronic insomnia (in a May 10, 2017 VA sleep medicine progress record).  From the record it is not clear whether this represent a separate diagnostic entity or merely identified a manifestation of the diagnosed sleep apnea.  Given the expanded nature of the claim considered, the nature and etiology of all sleep disorders must be determined


Service Connection for a Back Disability

Following the Board's May 2017 remand, the AOJ asked the Veteran (in a May 25, 2017 letter) to identify the provider(s) of all evaluations and treatment he has for his reported postservice back injuries (including a 1979 Postal Service work-related injury, a 1990 prison weight-lifting injury, and in a 1993 motor vehicle accident), and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  He was advised that he has one year from the date of the request letter to submit the identifying information and releases.  He has not yet provided the information sought; the one-year time period he was afforded for doing so has not expired (and the record does not show that he has indicated that he does not intend to respond).  Therefore, this matter was prematurely returned to the Board, and a remand to afford him the remainder of the full year to respond is necessary. 

The Veteran is again advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence requested in connection with a claim for VA benefits is not received within a year of the request (here, by May 25, 2018), the claim will [emphasis added] be considered abandoned.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should notify the Veteran that he has the remainder of the one-year period from the original May 25, 2017 correspondence to identify the provider(s) of any evaluation or treatment he had received for his postservice back injuries (including a 1979 Postal Service work-related injury, a 1990 prison weight-lifting injury, and a 1993 motor vehicle accident), and provide all releases necessary for VA to secure all private records of such evaluation and treatment.  [He should again be provided VA Forms 21-4142 and 21-4142a.]  If (after one-year following the initial May 25, 2017 request) he has not submit such forms, completed, the claim of service connection for a back disability must be further processed as abandoned under 38 C.F.R. § 3.158(a).

2.  The AOJ should secure for the record updated (to the present, those not already associated with the record) complete clinical records of all VA evaluations and treatment the Veteran has received for his sleep disorder and his back since July 2017 (when the most recent VA treatment records in the record are dated).

The AOJ should also ask the Veteran to identify the providers of any private evaluations or treatment he has received for his sleep disorder and his back, and to submit the authorizations necessary for VA to secure for the record complete clinical records of all such evaluations and treatment.  The AOJ should secure for the record complete clinical records from all providers identified.
  
3.  Thereafter, if (and only if) additional pertinent postservice records pertaining to the Veteran's low back disability from 1979 through the 1990's are received (or established to be nonexistent/irretrievably lost), and the claim has not been processed under 38 C.F.R. § 3.158(a), the AOJ should arrange for an orthopedic examination of the Veteran to ascertain the nature and likely etiology of his lumbar spine disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following:

a) Please identify (by diagnosis) each lumbar spine disability found/shown by the record during the pendency of the instant claim.

b) Please identify the likely etiology for each lumbar spine disability diagnosed.  Specifically, is it at least as likely as not (a 50 percent or greater probability) that the disability was incurred during the Veteran's active service? 

The examiner must comment on the April 2011 VA spine examination report and include rationale with all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

4.  The AOJ should also return the record to the December 2017 sleep disorder examiner for review and an addendum opinion.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.  If further examination is necessary, such should be arranged.]  Based on review of the expanded record the provider should respond to the following:

a) Please identify (by diagnosis) each sleep disorder found/shown by the record during the pendency of the instant claim.  [If insomnia is not diagnosed, please reconcile that conclusion with the May 10, 2017 assessment of insomnia.]  

b) Please identify the nature and likely etiology of each sleep disorder diagnosed, specifically indicating whether  insomnia diagnosed in May 2017 represents a separate disability entity or is a manifestation or an underlying disability (e.g., sleep apnea).  The opinion should specifically address the allegation that a current sleep disorder is etiologically related to the Veteran's documented February and March 1978 complaints in service of sleepiness and difficulty waking?

The examiner must include rationale for all opinions, citing to supporting factual data and medical literature/treatise as deemed appropriate.

5.  When the above development is completed, the AOJ should review the record, arrange for any further development suggested (by additional evidence received), and readjudicate the claims on appeal (service connection for a back disability under 38 C.F.R. § 3.158(a), if applicable) .  If either remains denied (or is dismissed as abandoned), the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


